ALD-021                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2521
                                      ___________

                           IN RE: ROSALINDA O. CARINO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 3, 2022
            Before: HARDIMAN, RESTREPO, and BIBAS, Circuit Judges

                           (Opinion filed: November 10, 2022)
                                        _________

                                        OPINION*
                                        _________



PER CURIAM

       Rosalinda Carino, proceeding pro se, petitions this Court for a writ of mandamus

pursuant to 28 U.S.C. § 1651. For the following reasons, we will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         The nature of Carino’s request for mandamus relief is not entirely clear. She

appears to allege that her properties at “81 & 79 Lake Street, Belleville, NJ” were the

subject of fraudulent tax foreclosure proceedings, and that respondent, Essex County

Sheriff Armando B. Fontoura, wrongfully evicted her from her home at 71 Franklin

Street in Belleville. As relief, Carino appears to seek an order restoring title to the Lake

Street properties back into her name and that of her spouse, Juan D. Carino, and

“allowing [her] to reclaim residency” at her Franklin Street home. In a document filed in

support of the mandamus petition, Carino asserts that the District Judge who dismissed

Carino’s federal civil complaint filed against Fontoura for failure to state a claim for

relief abused her authority and erred as a matter of law. 1 See D.N.J. Civ. No. 2:15-cv-

06143. Carino requests that the Judge be censured, suspended, or removed from the

bench.

         Section 1651 confers jurisdiction on this Court to issue a writ of mandamus “in aid

of” our jurisdiction. 28 U.S.C. § 1651. Mandamus provides a “drastic remedy that a

court should grant only in extraordinary circumstances in response to an act amounting to

a judicial usurpation of power.” Hahnemann Univ. Hosp. v. Edgar, 74 F.3d 456, 461 (3d

Cir. 1996) (citations and internal quotation marks omitted). To justify the Court’s use of

this extraordinary remedy, Carino must show a clear and indisputable right to the writ


1
  To the extent that Carino intended this document to be filed as a separate mandamus
petition, she failed to submit the required certificate of service showing that a copy was
served on the intended respondent. In any event, for the reasons discussed herein, Carino
is not entitled to mandamus relief.
and that she has no other adequate means to obtain the relief desired. Haines v. Liggett

Group Inc., 975 F.2d 81, 89 (3d Cir. 1992). She cannot make this requisite showing.

       First, there is no pending action over which a writ of mandamus might aid our

jurisdiction. See United States v. Christian, 660 F.2d 892, 894 (3d Cir. 1981) (explaining

that, “[b]efore entertaining” a petition for a writ of mandamus, “we must identify a

jurisdiction that the issuance of the writ might assist”). The complaint against Fontoura

was dismissed in 2015, see D.N.J. Civ. No. 2:15-cv-06143, ECF No. 6, and Carino’s

belated appeal in that matter was dismissed for lack of appellate jurisdiction. See Carino

v. Fontoura, C.A. No. 22-2159, Order entered October 14, 2022; see also In re Nwanze,

242 F.3d 521, 524 (3d Cir. 2001) (noting that, “given its drastic nature, a writ of

mandamus should not be issued where relief may be obtained through an ordinary

appeal”) (citation omitted). And, to the extent Carino seeks an order compelling a state

actor to perform a state action, we lack authority to grant mandamus relief in any event.

See In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam).2

       For the foregoing reasons, we will deny the petition for a writ of mandamus.




2
 To the extent that Carino seeks “Injunction Relief, Equity Relief Pursuant to the
National Emergency Mandate,” the request is denied because, among other reasons, she
provides no support or explanation for such relief.